UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:07 February 2013 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: February 7, 2013 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 13-4-TR Date: February 7, 2013 TECK REPORTS UNAUDITED FOURTH QUARTER RESULTS FOR 2012 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK, (“Teck”)) reported annual adjusted profit attributable to shareholders of $1.5 billion, or $2.60 per share, compared with a record $2.5 billion or $4.18 per share in 2011. Fourth quarter adjusted profit attributable to shareholders was $354 million, or $0.61 per share, compared with $613 million, or $1.04 per share, in the fourth quarter of 2011. "From an operations perspective, 2012 was a good year," said Don Lindsay, President and CEO. “Our copper production was a record, we continued to increase our steelmaking coal production and we obtained new labour agreements for a number of our operations. However, due to uncertain global economic conditions, prices for all of our major products were down compared to last year, which resulted in lower earnings and cash flows than in 2011.” Highlights and Significant Items · Gross profit before depreciation and amortization in 2012 was $4.0 billion compared with a record $5.8 billion in 2011. Gross profit before depreciation and amortization was $961 million in the fourth quarter compared with $1.4 billion in the fourth quarter of 2011. · Cash flow from operations, before working capital changes, was $3.2 billion in 2012 compared with a record $4.6 billion last year. Cash flow from operations, before working capital changes, was $722 million in the fourth quarter compared with $1.2 billion a year ago. · Profit attributable to shareholders was $811 million in 2012 compared with a record $2.7 billion in 2011. Profit attributable to shareholders was $145 million in the fourth quarter of 2012 compared with $637 million in the same period last year. · To date we have reached agreements with our coal customers to sell 6.0 million tonnes of coal in the first quarter of 2013 at an average price of US$159 per tonne. We expect to conclude additional sales over the course of the quarter. · Our cash balance was $2.9 billion as at February 6, 2013. · In 2012, we produced a record 373,000 tonnes of copper, including 103,000 tonnes in the fourth quarter. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com · We achieved significant cost reductions at our coal operations with site unit operating costs decreasing to $62 per tonne in the fourth quarter, down 17% compared with the first three quarters of 2012. · In December, we announced a 12.5% increase in the semi-annual dividend on our Class A common and Class B subordinate voting shares to $0.45 per share. · During the fourth quarter, we purchased for cancellation approximately 3.8 million Class B subordinate voting shares for $123 million pursuant to our normal course issuer bid announced in June 2012. · Union employees at Antamina ratified a new three-year labour agreement in November. · In November we redeemed the last of our high-yield notes. Following the redemption, the average coupon rate on our outstanding notes is 4.8% with an average term to maturity of 16.5 years. · On January 23, we were the top ranked Canadian company named to the Global 100 Most Sustainable Corporations for 2013 by media and investment research company Corporate Knights. 2 Teck Resources Limited 2012Fourth Quarter News Release This news release is dated as at February 7, 2013. Unless the context otherwise dictates, a reference to “Teck,” “the company,” “us,” “we,” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2011, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview We met our production targets for both the quarter and the year for all of our major products. In doing so we also reduced our coal unit costs and took significant steps in our announced cost reduction program to reduce operating costs at all operations. Unfortunately, weakness in steelmaking coal markets had a significant negative effect on prices and, to a lesser extent, volumes and our coal business was less profitable as a result. However, our gross profit was higher than the previous quarter, helped by stronger results in copper and the seasonality of zinc and lead sales from Red Dog. During the quarter we completed the redemption of our remaining high-yield notes and recorded a $259 million after-tax charge on the redemption. We view the redemption as a positive step that will result in significantly lower interest charges going forward. Debt due before the end of 2016 is now approximately US$325 million. In project development, we continue to make good progress on the mill modernization at Highland Valley Copper, the acid plant project at Trail and the advancement of our new mine development projects. We maintain a strong balance sheet in order to fund this internal growth. We increased our distributions to shareholders, raising our semi-annual dividend to $0.45 per share and buying back 3.8 million Class B subordinate voting shares at a cost of $123 million. We were also pleased to be named to the top 100 most sustainable companies at the world economic forum in Davos, placing highest among Canadian companies. We believe our commitment to sustainability provides us with a competitive advantage in developing and operating mines throughout the world. 3Teck Resources Limited 2012Fourth Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of our debt refinancing and certain other transactions as described in the table below, was $354 million, or $0.61 per share, in the fourth quarter of 2012 compared with $613 million, or $1.04 per share, in the same period a year ago. Our lower adjusted profit was primarily due to a 37% decline in our realized steelmaking coal prices in the fourth quarter compared with the same period a year ago. This was despite higher sales volumes. Partly offsetting the decline in our coal business unit were higher contributions from our copper business unit as a result of increased production levels. Profit attributable to shareholders in the fourth quarter was affected by a $259 million after-tax charge related to the refinancing of our remaining high-yield notes, which is excluded from adjusted profit. This transaction reduced interest costs in the fourth quarter and will result in further interest savings going forward. Profit attributable to shareholders was $145 million, or $0.25 per share, in the fourth quarter compared with $637 million or $1.08 per share in the same period last year. Three months ended December 31, Year ended December 31, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sale loss (gains) 4 (1 ) ) ) Foreign exchange (gains) losses (1
